—In an action, inter alia, for a judgment declaring that the plaintiffs and their agents have a limited right of entry into the life estate held by the defendants, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Colabella, J.), entered January 27, 1995, which granted the defendants’ motion to reargue, and, upon reargument, vacated an order of the same court entered March 31, 1994, which granted the plaintiffs’ motion for a preliminary injunction enjoining the defendants from interfering with their right of entry, and denied the motion.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed *464because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Thorn v Stephens, 236 AD2d 464 [decided herewith]; Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.